Citation Nr: 1728665	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-09 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1988 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified in a video conference hearing before the undersigned Veterans Law Judge in September 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran and his wife allege that he has exhibited symptoms of sleep apnea continuously since his active duty service.  VA treatment records indicate that the Veteran may indeed have a current diagnosis of sleep apnea.  Thus, the Veteran's testimony, his wife's statements, and the other evidence of record indicate that his sleep apnea may have been incurred during, or caused or aggravated by, his active duty service.  He has not been afforded an examination in connection with this service connection claim.  Further, during his video conference hearing, the Veteran mentioned certain treatment in relation to his sleep apnea that he received a few years after his discharge from active duty.  See T. at 3-4.  Records of that treatment do not appear to be in the claims file currently.  On remand, the Board finds that those records and an examination to determine whether the Veteran has a current diagnosis of sleep apnea that is related to his military service would be beneficial in adjudicating this claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder any missing portions of the records of the Veteran's treatment at the VA Medical Center/Hospital in Loma Linda, California, since his discharge from active duty service in June 1992.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

2.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment that the Veteran has recently received, as identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  After completion of the above-listed development, accord the Veteran an appropriate VA examination to address the etiology of the claimed sleep apnea.  The Veteran's claims file, including a copy of this remand, the Veteran's and his wife's lay statements, and his VA and service treatment records, must be made available to the examiner for review in connection with the examination.

The examiner is requested to review the record (including this remand, the Veteran's and his wife's lay statements, and his VA and service treatment records), note that the record was reviewed in the examination report, and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed sleep apnea had its onset in service, was caused or aggravated by the Veteran's service, or is otherwise related to the Veteran's military service.  If no diagnosis is made, the examiner should so state and explain the basis for this determination.  

A complete rationale should be given for all opinions and conclusions expressed.

4.  Ensure that the examination report complies with (answers the questions posed in) this remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claim.  If any benefit remains denied, the Veteran and his representative must be provided an SSOC, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




